DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is in response to the paper filed January 7, 2021.  Claims 1-5 and 16-28 are currently pending and are allowable.

This Application is a Continuation of U.S. Application No. 14/775724, filed September 14, 2015, which is the U.S. national phase of International Application No. PCT/US2014/029753, filed March 14, 2014, which claims priority to U.S. Provisional Application No. 61/852101, filed March 15, 2013.


Withdrawal of Rejections:

	The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by New Hope, is withdrawn.
	The rejection of claims 1-4, 16, 25, 27, and 28 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cision PR Newswire Association, as evidenced by Reliv, is withdrawn.
	The rejection of claims 20 and 22-24 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over New Hope, as evidenced by Reliv, is withdrawn.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: As persuasively argued by Applicant, the prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is New Hope and Cision PR Newswire Association.
New Hope teaches a combination of GlucAffect, which contains Pycnogenol®, which is French maritime pine bark extract, with LunaRich soy powder, which contains lunasin enriched soy extract, to help maintain healthy cholesterol (pdf, p.1; p. 3, Balancing blood sugar, Para. 1-4, Beating cholesterol at the source, Para. 1-2).  
PR Newswire Association teaches that Reliv announced that it has incorporated LunaRich soy powder into Reliv Now, where the soy peptide lunasin, which is contained in LunaRich, disrupts the production of cholesterol in the liver and clears LDL from the bloodstream (p. 1).  Reliv Now with LunaRich is a composition that comprises: LunaRich Soy Powder and LunaRich X Bioactive Lunasin Peptide, which include lunasin enriched soy extract, soy protein isolate, low fat soy flour, and soy flour enzyme; and Pycnogenol®, which is French maritime pine bark extract, lecithin, minerals, vitamins, calcium carbonate, brewer's yeast, dicalcium phosphate, inulin, L-methionine, kelp, rutin, licorice root, rhubarb root, cayenne pepper, rose hips, butternut bark, Irish moss, bromelain, papain, and garlic powder (see Reliv Now).  
However, as persuasively argued by Applicant, and as discussed in the Declaration under 37 C.F.R §1.132 of Alfredo Galvez, maintaining healthy cholesterol does not explicitly or implicitly include lowering free fatty acids in an individual in need thereof, and disrupting the production of cholesterol in the liver and clearing LDL from the bloodstream does not explicitly or inherently include lowering free fatty acids in an individual in need thereof.  As such, neither New Hope nor Cision PR Newswire Association teach or render obvious administering the composition as claimed specifically to an individual having elevated free fatty acid levels to lower free fatty acids in the individual.  This limitation, when taken in conjunction with the whole of the claimed invention, is not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-5 and 16-28 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653